BMC Software, Inc.



Clawback Policy

 

Effective as of April 27, 2012, this policy (the "Clawback Policy") applies in
the event of any fraud or intentional misconduct by one or more Executives (as
defined below) that results in the required restatement of any financial
reporting required under the securities laws or other similar laws or
regulations as applicable to BMC Software, Inc., a Delaware corporation (the
"Company"). In the event of such a restatement, the Board of Directors of the
Company (the "Board") (or an appropriate committee or committees of the Board,
as may be designated by the Board) shall review the circumstances that caused
the restatement and shall take such action as it deems appropriate to prevent
its recurrence, which may include requiring the reimbursement of certain
compensation as provided in this Clawback Policy.

For purposes of the Clawback Policy, "Executive" shall mean any current or
former officer of the Company who is (or was) subject to Section 16 of the
Securities Exchange Act of 1934, as amended.

Without limiting the foregoing, the Board (or Board committee) may require
reimbursement to the Company of the Excess (as defined below) from any
cash-based incentive compensation awarded to an Executive in the following
circumstances:

(1) the Company's financial reporting as required under the securities laws or
other similar laws or regulations is required to be restated as a result of any
fraud or intentional misconduct by one or more Executives (other than a
restatement due to a change in financial accounting rules); and

(2) the Board (or Board committee) determines in its discretion that a lower
amount of cash-based incentive compensation would have been paid to such
Executive(s) based upon the corrected accounting restatement, such that the
Executive(s) received an excess amount of cash-based incentive compensation (the
"Excess") as a result.

Any determination of the Board (or Board committee) shall be conclusive and
binding on the Company and the applicable Executive(s). The determination of the
Board (or Board committee) need not be uniform with respect to any Executives.
The Board has the authority to make determinations under this policy and may
delegate such authority to a Board committee or committees (including, but not
limited to, the Company's Compensation Committee, Audit Committee, and/or the
independent directors).

This Clawback Policy shall apply to any cash-based incentive compensation paid
to an Executive from and after the date an Executive first signs a related
consent agreement thus becoming subject to the terms hereof, and during the
three (3) year period preceding the date on which the Company is required to
prepare an accounting restatement.



Consent to the Clawback Policy of

BMC Software, Inc. (the "Company"

)



This agreement is made as of _____________, by and between BMC Software, Inc., a
Delaware corporation (the "Company"), and _____________ (the "Participant").

In exchange for any cash-based incentive compensation paid to the Participant,
the parties hereby agree as follows:

The Participant agrees to be bound fully by the terms of the Company's Clawback
Policy as may be amended from time to time, a copy of the present form of which
is attached hereto, in respect of any cash-based incentive compensation to be
awarded in the future under any Company plan, policy or arrangement or on a
discretionary basis whether or not pursuant to any plan (the "Compensation").
This agreement shall not apply to any payments that have already been paid to
and received by the Participant, as of the date hereof. In the event it is
determined by the Board of Directors of the Company (or a committee thereof)
that Compensation awarded to the Participant must be reimbursed to the Company
in accordance with the Clawback Policy, the Participant will promptly take any
action necessary to effectuate such reimbursement. The Clawback Policy applies
to the Compensation notwithstanding any terms of the plan, policy or agreement
under which it is granted or the terms of any employment agreement to which the
Participant is a party. Any amendments to the Clawback Policy, including any
amendments to comply with applicable law, will be applicable to the Participant.
The laws of the State of Texas, without regard to its conflict of law
provisions, shall govern the interpretation and validity of the provisions of
this agreement and all questions relating to this agreement. This agreement
shall be binding on the Participant and his heirs, successors and legal
representatives, and on the Company and its successors. If the terms of the
Clawback Policy and this agreement conflict, the terms of the Clawback Policy
shall prevail. In the event that any provision of this agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the parties hereto. Any Compensation may be subject to
reimbursement, clawback and/or forfeiture pursuant to applicable law, under
circumstances that are different from those applicable under the Clawback
Policy, and the Participant consents to application of any such reimbursement,
clawback or forfeiture.

This agreement sets forth the entire understanding of the parties and supersedes
all prior agreements, arrangements, and other communications, whether oral or
written, pertaining to the subject matter hereof; and this agreement shall not
be modified or amended except by written agreement of the Company and the
Participant.

IN WITNESS WHEREOF, the Company and the Participant have executed this agreement
effective as of the day and year first above written.

____________________________
[Name of Participant]

 

BMC Software, Inc.

____________________________
By:
Its: